Ingraham, J. (concurring):
I concur in the affirmance of this judgment upon the ground that when the defendant undertook to repair the elevator the fall of ■which caused the plaintiff’s injuries, it assumed a duty to exercise care in the performance of its contract, a neglect of which causing injury imposed a liability. . Such obligation extended to the other party to the contract and to his employees and others occupying the premises in which the elevator was located ; and the plaintiff, a son *176of one of the contracting parties and in his employ, having been injured when engaged in the business of the employer, was entitled to recover for the injuries sustained in consequence of the negligence of the defendant. " .
If the plaintiff had been injured by the negligence of the defendant when engaged in making the repairs to the elevator, I assume there would be no.-question but that the- defendant would be liable; and I do not think that the defendant is relieved from liability because it had finished the work, but by its negligence had left the elevator in such a condition that it caused the injury. The liability is based upon the neglect of the defendant to- perform a duty which it assumed when it undertook to make the repairs. In consequence of that neglect the plaintiff, when engaged in the performance of his duties upon the premises, was injured, and for the damages sus- \ tained the defendant is, I think, liable.
In the case of the owner of a tenement house who leases apartments, retaining control of the halls and stairways, there is imposed the duty of keeping them in repair, and a person lawfully upon -the premises, who is injured by a neglect of the landlord to perform that duty, has a cause of action to recover for .such injuries. The liability is not limited to the lessee. And upon the same- principle the obligation of the defendant is not limited to the person with whom he made the contract, but extends to those who are lawfully upon the premises.
The action is based on defendant’s negligence in the performance of a contract, not upon a breach of the contract; and any one who is injured by that negligence is, I think,' entitled to maintain an action to recover the damages thus sustained.
Judgment and order affirmed, with costs'.